                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

ELBA NIEVES,

                 Plaintiff,

v.                                                       Case No: 2:19-cv-474-FtM-99NPM

WALMART STORES, INC.,

               Defendant.
                                              /

                                             ORDER1

       This matter comes before the Court on Plaintiff’s Motion for Sanctions Pursuant to

Rule 11 (Doc. 28) and Defendant’s Response in Opposition (Doc. 34). Plaintiff seeks

sanctions against Defendant for filing a baseless Motion to Dismiss. The Court denies

Nieves’ Motion for Sanctions without prejudice because it fails to comply with Middle

District of Florida Local Rule 3.01(g) and Rules 5 and 11 of the Federal Rules of Civil

Procedure.

       A. Local Rule 3.01(g)

       Rule 3.01(g) provides that:

       [b]efore filing any motion in a civil case, . . . the moving party shall confer
       with counsel for the opposing party in a good faith effort to resolve the issues
       raised by the motion, and shall file with the motion a statement: (1) certifying
       that the moving counsel has conferred with opposing counsel; and (2)
       stating whether counsel agreed on the resolution of the motion.

1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
M.D. Fla. 3.01(g). Local Rule 3.01(g) is designed to foster communication between the

parties and help resolve certain disputes without court intervention. See Desai v. Tire

Kingdom, Inc., 944 F. Supp. 876, 878 (M.D. Fla. 1996). The importance of Local Rule

3.01(g) in helping avoid needless litigation cannot be overstated. See Esrick v. Mitchell,

No. 5:08-cv-50, 2008 WL 5111246, at *1 (M.D. Fla. Dec. 3, 2008) (stating a violation of

“Local Rule 3.01(g) constitutes sufficient grounds to deny the relief sought by the

noncompliant moving party”). Since Nieves failed to comply with Local Rule 3.01(g) the

Court denies the Motion for Sanctions (Doc. 28) without prejudice.

       B. Federal Rules of Civil Procedure 5 and 11

       Additionally, a motion for sanctions under Rule 11(c)(2) “must be served under

Rule 5, but it must not be filed or presented to the court if the challenged paper, claim,

defense, contention, or denial is withdrawn or appropriately corrected within 21 days after

service or within another time the court sets.” Fed. R. Civ. P. 11(c)(2). Service under

Rule 5 requires that the motion be served by hand (Fed. R. Civ. P. 5(b)(2)(A)) or by mail

(Fed. R. Civ. P. 5(b)(2)(C)), or “by electronic means if the person consented in writing”

(Fed. R. Civ. P. 5(b)(2)(E)). Before the motion is presented to the court, opposing counsel

must be given a twenty-one (21) day “safe harbor” period to correct or withdraw the

offending document. Id. There is no indication that Plaintiff complied with service or the

“safe harbor” provision under Rule 5; therefore, the Court denies Nieves’ Motion for

Sanctions without prejudice on this basis as well.

       Accordingly, it is now

       ORDERED:




                                            2
      Plaintiff Elba Nieves's Motion for Sanctions Pursuant to Rule 11 (Doc. 28) is

DENIED without prejudice.

      DONE and ORDERED in Fort Myers, Florida this 16th day of September, 2019.




Copies: All Parties of Record




                                        3
